Citation Nr: 0717932	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  06-34 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for an upper respiratory 
disability, to include as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1946 to April 
1948.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefit sought on 
appeal.  Pursuant to an March 2007 motion and the Board's 
granting thereof in April 2007, this case has been advanced 
on the Board's docket under 38 C.F.R. 
§ 20.900(c) (2006).

A hearing was held on March 12, 2007, in St. Paul, Minnesota, 
before Kathleen K. Gallagher, a Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.


FINDINGS OF FACT

1.  There is no medical diagnosis of asthma on record.  

2.  There is no competent medical evidence establishing a 
link between a disease or injury in service (to include 
asbestos exposure) and a current upper respiratory 
disability, to include sleep apnea.


CONCLUSION OF LAW

A current upper respiratory disability, to include sleep 
apnea, was not incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in May 2006, prior to the 
initial decision on the claim in August 2006.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In the May 2006 VCAA notice letter, the RO informed the 
veteran about the information and evidence necessary to 
substantiate his claim for service connection.  Specifically, 
the RO stated that the evidence must show three things:

1.  You had an injury in military service or a disease that 
began in or was made worse during military service or an 
event in service causing injury or disease.

2.  You have a current physical or mental disability shown by 
medical evidence. 

3.  There is a relationship between your disability and an 
injury, disease, or event in military service.  

The notice letter described the information and evidence that 
VA would seek to provide including relevant records from any 
federal agency, such as records from the military, VAMCs, or 
the Social Security Administration (SSA).  Additionally, the 
letter noted that VA would make requests for relevant records 
not held by any federal agency, such as records from the 
state or local government, private doctors or hospitals, or 
current or former employers.  

The RO also explained what information and evidence the 
veteran was expected to supply to VA.  The letter asked the 
veteran to send VA medical evidence that showed a diagnosis 
of a disease caused by asbestos.  Further, the veteran was 
asked to explain why he believed his disability was caused by 
asbestos and to provide evidence of a relationship.  In 
particular, the letter instructed the veteran to inform VA 
where, when, and how he was exposed to asbestos.  
Additionally, he was asked to provide the names of other 
service members who were with him at the time of exposure.  

Finally, the "fourth element," was also satisfied.  The 
letter asked the veteran to let VA know of any other evidence 
or information that he thought would support his claim.  
Additionally, the May 2006 notice letter asked him to send 
any evidence in his possession that pertains to his claim.

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of the VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for upper 
respiratory problems.  The May 2006 letter also provided the 
veteran with notice of the type of evidence necessary to 
establish a disability rating or the effective date for the 
disability on appeal.  Therefore, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  In any event, any defects (as to substance 
or timeliness) in the notice as to the assigned disability 
rating or effective date are rendered moot as service 
connection is not warranted.  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the veteran's 
claim.  The veteran underwent a VA examination in July 2006.  
VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to his claim.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.  

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).
There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C (hereinafter "M21-1MR").  Also, an opinion by VA's 
Office of General Counsel discusses the development of 
asbestos claims.  VAOPGCPREC 4-00.

VA must analyze the veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The M21-1MR contains guidelines for the 
development of asbestos exposure cases.  Paragraph (a) lists 
common materials that may contain asbestos including steam 
pipes for heating units and boilers, ceiling tiles, roofing 
shingles, wallboard, fire-proofing materials, and thermal 
insulation.

Paragraph (b) in essence acknowledges that inhalation of 
asbestos fibers can result in fibrosis, the most commonly 
occurring of which is interstitial pulmonary fibrosis or 
asbestosis.  Inhaling asbestos fibers can also lead to 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  

Paragraph (d) notes that the latency period for development 
of disease due to exposure to asbestos ranges from 10 to 45 
or more years between the first exposure and the development 
of the disease.

Paragraph (e) provides that a clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease.  Symptoms and signs 
include dyspnea on exertion, end-respiratory rales over the 
lower lobes, compensatory emphysema, clubbing of the fingers 
at late stages, and pulmonary function impairment and cor 
pulmonale that can be demonstrated by instrumental methods.

Paragraph (h) provides that VA must determine whether service 
records demonstrate evidence of asbestos exposure during 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
and exposure information pertinent to the veteran.

In this case, the record shows that the RO complied with M21-
1MR procedures.  The May 2006 letter requested information 
pertaining to where the veteran was exposed to asbestos 
(organization, rank, task group, company, squadron, etc.), 
when he was exposed, how he was exposed, the names of other 
service persons with him at the time of exposure, what things 
he was exposed to during and after service that might cause 
cancer, what type of work he performed before and after 
service, and medical evidence that shows the diagnosis of the 
disease caused by asbestos.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for an upper 
respiratory disability.  There were no findings in service of 
an upper respiratory disability, nor does the veteran contend 
that there were.  Additionally, the only diagnosed condition 
the veteran has is sleep apnea, which has not been shown to 
be related to service.  Therefore, service connection cannot 
be granted.

In his May 2006 statement, the veteran stated that he was 
aboard the USS Iowa, USS Columbus, and the USS Los Angeles 
while serving in the Navy.  During his March 2007 hearing, 
the veteran contended that he worked below deck aboard these 
ships performing a variety of tasks including painting and 
"coating" equipment for preservation and was exposed to 
chemicals including asbestos especially from the heating 
equipment.  A review of the veteran's service personnel 
records showed that he held ratings of AS (aviation support 
equipment technician), S1, S2, and SN (seaman).  The Board 
notes that the veteran is competent to report on that which 
he has personal knowledge, i.e., what comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
Resolving all doubt in favor of the veteran, the Board 
concedes that he was exposed to asbestos during his service.  

However, more than a finding of exposure to asbestos during 
service is needed to establish service connection.  The 
veteran's service medical records were absent for complaints, 
treatment, or diagnosis of an upper respiratory disability.  
The June 1946 examination and report of medical history were 
absent for findings of lung or respiratory problems.  The 
April 1948 examination and report of medical history were 
also absent for findings of lung or respiratory problems.  
Further, a chest x-ray was found to be negative.  

The veteran contends that he suffers from upper respiratory 
problems, to include asthma, sleep apnea, coughing up blood 
(hemoptysis), chest pains, and other breathing problems, due 
to asbestos exposure.  Specifically in his October 2006 Form 
9, the veteran claimed that he has granulomas and pulmonary 
nodules from asbestos exposure.  In a December 2006 
statement, the veteran's representative conceded that the 
only upper respiratory condition that has been diagnosed was 
sleep apnea.

The veteran testified during his March 2007 hearing that he 
had received all his treatment pertaining to his claim from 
VA.  VA treatment records, dated from November 2003 to July 
2006, inluded in a November 2003 record which showed that the 
veteran was prescribed warfarin for atrial fibrillation.  
Also, it was noted that the veteran suffered a motor vehicle 
accident in May 2003 and had fluid in his right lung.  He 
also had a past history of obstructive sleep apnea that was 
managed with CPAP (continuous positive airway pressure).  In 
December 2005, the veteran reported hemoptysis on and off but 
mainly in the morning for the past month.  A chest x-ray 
showed findings consistent with RLL (right lower lobe) 
opacity vs. pleural effusion.  A December 2005 CT of the 
chest revealed multiple bilateral lung nodules, some 
calcified and one enlarged medstinal lymph node with multiple 
smaller calcified lymph nodes and a splenic granuloma.  The 
assessment was that all findings were from old granulomatous 
disease.  Further, the veteran's minimal morning hemoptysis 
had resolved.  

In May 2006, the veteran complained of intermittent 
hemoptysis and gradually increasing dyspnea on exertion.  The 
veteran admitted that his weight was probably partly 
contributing to his dyspnea.  Importantly, the examiner 
suspected that his dyspnea was multifactorial but that a 
large part was from his obesity.  Additionally, the warfarin 
therapy was thought to predispose the veteran to hemoptysis 
and bronchitis.  A follow up for the pulmonary nodules was 
scheduled.  The veteran underwent a CT scan of his chest in 
June 2006.  

The veteran had a VA respiratory examination in July 2006 in 
connection with his claim.  The veteran reported working with 
asbestos during service and developing dyspnea, hemoptysis, 
and chest pains about a year prior.  The veteran had a 
history of bronchitis and pneumonia a couple times a year.  
He reported a daily chronic cough with hemoptysis.  The 
veteran's lungs were clear to auscultation bilaterally both 
anteriorly and posteriorly with good air exchange.  He was 
still taking warfarin for atrial fibrillation.  The 
examiner's impression was that the veteran's dyspnea with 
exertion was likely due to his obesity.  After reviewing the 
December 2005 and June 2006 CT scans of the veteran's chest, 
she determined that there was no evidence for asbestosis.  
However, there was evidence of granulomas and two pulmonary 
nodules from the June 2006 CT scan, as noted above.  The 
examiner stated that there was no way to determine what the 
granulomas and pulmonary nodes were at that point as they had 
remained unchanged from six months ago in December 2005.

However, after the July 2006 VA examination, a physician 
compared the veteran's December 2005 and June 2006 CT chest 
scans.  He reported in a July 2006 entry that the CT scan of 
veteran's chest was unchanged from his December 2005 CT scan.  
Importantly, the examiner found evidence that the small 
nodules were likely old scars from a prior infection.  

In sum, the competent medical evidence does not show that the 
veteran has an upper respiratory disability that is related 
to his service, to include exposure to asbestos.  In fact, 
the July 2006 examiner found no evidence of asbestosis on the 
CT scan of the veteran's chest.  Importantly, a VA physician 
determined that the granulomas and pulmonary nodes were 
likely scars from a prior infection.  The Board finds it 
significant that his dyspnea has been attributed to his 
obesity by two separate examiners.  Additionally, the 
medicine, warfarin, that the veteran took for atrial 
fibrillation, a non-service connected disability, was thought 
to contribute to his hemoptysis.  There is no evidence on 
record that sleep apnea is related to exposure to asbestos or 
is in any way related to his period of service.  The veteran 
does not have a diagnosis of asthma nor does his 
representative contend that he does.  Although the veteran 
might sincerely believe that his upper respiratory problems 
are related to asbestos exposure, he, as a layperson, is not 
qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 294 
(1992).  

In conclusion, although it has been conceded that the veteran 
was likely exposed to asbestos during service, the competent 
medical evidence does not reveal the presence of an upper 
respiratory disability that is related to any asbestos 
exposure.  There is no evidence linking the veteran's sleep 
apnea to asbestos exposure or service.  Further, the service 
medical records are absent for any findings of an upper 
respiratory disorder.  Absent such a nexus, service 
connection for an upper respiratory disability, to include as 
due to asbestos exposure may not be granted.  38 C.F.R. § 
3.303.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable.  Accordingly, entitlement to service 
connection for an upper respiratory disability, to include as 
due to asbestos exposure, is denied.  




ORDER

Entitlement to service connection for an upper respiratory 
disability, to include as due to asbestos exposure, is 
denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


